On Motion for Rehearing.
A motion for rehearing has been filed in which our attention is called to a statement in our opinion that: "The issuance of certificates of indebtedness without limit, is not confined to instances when the militia is called out by the Governor under his constitutional power."
This is manifestly incomplete, and should be amplified. Our thought is: "The issuance of certificates of indebtedness without limit, is not confined to instances when the militia is called out by the Governor under his constitutional power as reflected by Art. V, Sec. 4, of the Constitution alone." We think the State may, under the provisions of Article IX, Sec. 7: "contract debts to * * * provide for the public defense" in other instances, one of which is to: "provide for the organization, discipline and equipment of the militia, which shall conform as nearly as practicable to the organization, discipline and equipment of the regular army of the United States." Art. 18, § 2.
By way of additional clarification, if any is needed, we quote 12 R.C.L. Art. "Governor", § 4: "A governor of a state is a mere executive officer; his general authority very narrowly limited by the constitution of the state; with no undefined or disputable prerogatives; without power to affect one shilling of the public money, but as he is authorized under the constitution, or by a particular law; having no color to represent the sovereignty of the state, so as to bind it in any manner to its prejudice, unless specially authorized thereto. And therefore all who contract with him do it at their own peril, and are bound to see (or take the consequence of their own indiscretion) that he has strict authority for any *Page 189 
contract he makes." Citing Chisholm v. Georgia, 2 Dall. 419, 1 L. Ed. 440. We find it unnecessary to enter into a discussion as to whether the provision of Art. IX, Sec. 7, that "the state may also contract debts to suppress insurrection and to provide for the public defense" is self executing. We find the provisions of the statutes cited in our opinion sufficiently comprehensive to show that the Legislature in authorizing the issuance of certificates of indebtedness has manifested an intention to draw upon and execute the power delineated in Art. IX, Sec. 7.
It would serve no good purpose to repeat or amplify the argument in the opinion that to provide for the public defense by providing for the organization, discipline and equipment of the militia in conformity as near as practicable with the organization, discipline and equipment of the regular army, is an emergency. To assert that emergencies may arise when the Governor has power to call out the militia to preserve the public peace, execute the laws, suppress insurrection, and repel invasion, and yet that the organization, discipline and equipment of a militia to be subject to the call of the Governor is not emergent, does not appeal to us as sound reasoning.
The motion for rehearing should be denied and it is so ordered.
BICKLEY, C.J., and MABRY, J., concur.
BRICE and SADLER, JJ., dissent, for the reasons already stated.